     Case 2:19-cv-01279-TLN-EFB Document 39 Filed 11/25/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       BLUFFORD HAYES, Jr.,                            No. 2:19-cv-01279-TLN-EFB
12                       Petitioner,
13            v.                                         ORDER
14       ROBERT NEUSCHMID,
15                       Respondent.
16

17

18           Petitioner Blufford Hayes Jr. (“Petitioner”), a state prisoner proceeding pro se,1 has filed

19   this Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22           On June 25, 2020, the magistrate judge filed findings and recommendations herein which

23   were served on all parties and which contained notice to all parties that any objections to the

24   findings and recommendations were to be filed within fourteen (14) days. (ECF No. 36.)

25   1
             The Court notes Petitioner was briefly represented pro bono by counsel Richard Such (see
26   ECF Nos. 16, 17), during which time, counsel for Petitioner filed the Amended Petition (ECF No.
     18) that is the subject of the motion for reconsideration (ECF No. 31) and the Findings and
27   Recommendations currently under review (ECF No. 36). Thereafter, Petitioner filed a motion
     seeking to designate Mr. Such as his Court-appointed attorney, which the Court denied. (See
28   ECF Nos. 20, 30.) As of the date of the instant Order, Petitioner is once more proceeding pro se.
                                                        1
     Case 2:19-cv-01279-TLN-EFB Document 39 Filed 11/25/20 Page 2 of 3


 1   Respondent Robert Neuschmid (“Respondent”) has filed objections to the findings and

 2   recommendations and Petitioner has filed a response thereto. (ECF Nos. 37, 38.)

 3           The Court reviews de novo those portions of the proposed findings of fact to which

 4   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

 5   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

 6   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

 7   findings of fact to which no objection has been made, the Court assumes its correctness and

 8   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 9   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

10   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

11           Having carefully reviewed the entire file under the applicable legal standards, the Court

12   finds the Findings and Recommendations to be supported by the record and by the magistrate

13   judge’s analysis.

14           In its objections, Respondent argues the magistrate judge erred by arguing a point in

15   Petitioner’s favor that Petitioner purportedly conceded — namely, that Mr. Such already knew the

16   facts and theories of the case at the time of filing of the original Petition. (ECF No. 37 at 7.) This

17   is a mischaracterization of the Findings and Recommendations. Read in context, the portion of

18   the Findings and Recommendations referenced by Respondent relates to the magistrate judge’s

19   analysis appropriately supporting the determination that three months between the initial and

20   Amended Petition did not constitute undue delay. (See ECF No. 36 at 5.) Respondent’s
21   objections are therefore overruled.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. The Findings and Recommendations filed June 25, 2020 (ECF No. 36), are adopted in

24   full;

25           2. Respondent’s “Motion to Dismiss Amended Petition for Writ of Habeas Corpus, Due

26   to Undue Delay and Bad Faith Warranting Denial of Leave to Amend” (ECF No. 31) is construed
27   as a Motion for Reconsideration and, so construed, is GRANTED; and

28   ///
                                                        2
     Case 2:19-cv-01279-TLN-EFB Document 39 Filed 11/25/20 Page 3 of 3


 1         3. Upon reconsideration of the Order granting Petitioner leave to amend (ECF No. 17),

 2   the Order is AFFIRMED.

 3         IT IS SO ORDERED.

 4   DATED: November 24, 2020

 5

 6

 7
                                                         Troy L. Nunley
 8                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
